 



Exhibit 10.3
FIFTH AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS FIFTH AMENDMENT TO OFFICE LEASE AGREEMENT (this “Fifth Amendment”) is
made and entered into this 18th day of August, 2003 between HYATT PLAZA LIMITED
PARTNERSHIP, a Virginia limited partnership (“Landlord”), and XYBERNAUT
CORPORATION, a Delaware corporation, formerly known as Computer Products and
Services, Inc. (“Tenant”), with reference to the following:
RECITALS
     A. Pursuant to the terms of that certain Office Lease Agreement dated
November 1, 1994 (the “Original Lease”), as amended by (i) that certain First
Amendment to Office Lease Agreement dated July 1, 1997 (the “First Amendment”);
(ii) that certain Second Amendment to Office Lease Agreement dated April 30,
1998 (the “Second Amendment”); (iii) that certain Third Amendment to Office
Lease Agreement dated July 28, 1998 (the “Third Amendment”), and (iv) that
certain Fourth Amendment to Office Lease Agreement dated December 13, 2001 (the
“Fourth Amendment”), (the Original Lease, First Amendment, Second Amendment,
Third Amendment and Fourth Amendment are hereinafter collectively referred to as
the “Lease”), by and between Landlord and Tenant, Landlord has leased to Tenant
certain premises, more particularly described therein. All capitalized terms
used in this Fourth Amendment shall, unless defined herein, have the same
meaning and definition as used in the Lease.
     B. Landlord and Tenant have agreed to amend certain terms and provisions of
the Lease.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

  1.   As of the Effective Date, the Expiration Date of the Lease shall be
changed from September 30, 2003 to March 31, 2005. The period commencing on
October 1, 2003 and expiring on March 31, 2005 shall be known as the Extension
Term.     2.   Tenant shall continue to lease the existing Premises for the
Extension Term which is comprised of 16,309 square feet of Rentable Area,
consisting of 11,305 square feet on the Fifth Floor, known as Suite 550, 3,350
square feet on the First Floor, known as Suite 160, and 1,654 square feet on the
First Floor, known as Suite 155.     3.   Tenant agrees to accept the Premises
in its “as is” and “where is” condition for the Extension Term and Landlord
shall have no obligation to make any improvements or modifications to the
Premises or to the Building.

 



--------------------------------------------------------------------------------



 



  4.   Base Rent for the Extension Term shall be $396,262.50 per year
($33,021.88 per month), which amount is based on $24.50 per square foot of
Rentable Area comprising Suite 550 and Suite 160, and $22.50 per square foot of
Rentable Area comprising Suite 155.     5.   The Base Rent set forth in
Paragraph 4 above shall remain unchanged for the Extension Term and shall not be
subject to adjustment. As a result, Sections 3.02, 4.01 and 4.02 of Exhibit C to
the Original Lease shall be null and void for the Extension Term.     6.  
Landlord and Tenant acknowledge that Tenant is making monthly payments to
Landlord in the amount of $8,984.65 to reimbursed Landlord for certain rent
delinquencies owed by Tenant under the Lease (the “Delinquency Payments”). Such
monthly Delinquency Payments are scheduled to continue to and including
September 2003. Provided that Tenant is not in default at the applicable time,
the Delinquency Payment due for September, 2003 is hereby waived.

Except as expressly modified by this Sixth Amendment, the Lease remains
unchanged and in full force and effect.
     IN WITNESS HEREOF, Landlord and Tenant have executed this Sixth Amendment
as of the day and year first above written.
SIGNATURES APPEAR ON FOLLOWING PAGE

2



--------------------------------------------------------------------------------



 



                  LANDLORD:
 
                HYATT PLAZA LIMITED PARTNERSHIP,
a Virginia limited partnership
 
                By:   FAIR LAKES HYATT LIMITED PARTNERSHIP, a
Virginia limited partnership, its general
partner
 
           
 
      By:   Fair Lakes of Virginia, Inc., a Virginia corporation, its general
partner
 
           
 
      By:   /s/ Milton V. Peterson
 
           
 
      Name:   Milton V. Peterson
 
           
 
      Title:   President
 
           
 
                TENANT:
 
                XYBERNAUT CORPORATION, formerly known as Computer Products and
Services, Inc., a Delaware corporation
 
                By:   /s/ Edward G. Newman               Name:   Edward G.
Newman               Title:   CEO & Chairman          

3